UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to S240.14a-11(c) or S240.14a-12 UTAH MEDICAL PRODUCTS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant toExchangeAct Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined). 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as providedbyExchangeAct Rule0-11(a)(2)and identify the filing for which theoffsettingfee was paidpreviously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule, or Registration Statement No.: 3) Filing Party: 4) Date Filed: March 12, 2014 Dear UTMD Shareholder: You are cordially invited to attend the 2014 Annual Meeting of Shareholders of Utah Medical Products, Inc. (UTMD).The meeting will be held promptly at 12:00 noon (local time), on Friday, May 2, 2014 at the corporate offices of UTMD, 7043 South 300 West, Midvale, Utah USA.Please use the North Entrance. Please note that attendance at the Annual Meeting will be limited to shareholders as of the record date (or their authorized representatives) and guests of the Company.Proof of ownership can be a copy of the enclosed proxy card.You may wish to refer to page one of this Proxy Statement for information about voting your proxy, including voting at the Annual Meeting. At the Annual Meeting, we seek the approval of UTMD shareholders in electing two directors and ratifying the selection of an independent accounting firm.In an advisory vote, we are also asking UTMD shareholders to approve our executive compensation program.If you think you will be unable to attend the meeting, please complete your proxy and return it as soon as possible.If you decide later to attend the meeting, you may revoke the proxy and vote in person. You have several options for obtaining UTMD’s public announcements and other disclosures including financial information, such as SEC Forms 10-K and 10-Q.You can be added to the Company email or regular mail lists by contacting Paul Richins with your email or mailing address, by sending an instruction letter to the corporate address, by calling (801-569-4200) with instructions, or by e-mailing your contact information to info@utahmed.com.As an alternative, you can view and print Company financial and other information directly from UTMD’s website; http://www.utahmed.com. Thank you for your ownership in UTMD! Sincerely Kevin L. Cornwell Chairman & CEO UTAH MEDICAL PRODUCTS, INC. 7043 South 300 West Midvale, Utah84047 (801) 566-1200 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 2, 2014 TO THE SHAREHOLDERS OF UTAH MEDICAL PRODUCTS, INC. The Annual Meeting of Shareholders (the “Annual Meeting”) of UTAH MEDICAL PRODUCTS, INC. (the “Company” or “UTMD”), will be held at the corporate offices of the Company, 7043 South 300 West, Midvale, Utah, on May 2, 2014, at 12:00 noon local time, for the following purposes: To elect two directors to serve terms expiring at the 2017 Annual Meeting and until successors are elected and qualified; To ratify the selection of Jones Simkins LLC as the Company’s independent public accounting firm for the year ending December 31, 2014; and To hold an advisory vote on the Company’s executive compensation program. UTMD’s Board of Directors recommends a vote “FOR” the nominated directors, whose backgrounds are described in the accompanying Proxy Statement, and “FOR” the other proposals. Only shareholders of record at the close of business onFebruary 28, 2014 (the “Record Date”), are entitled to notice of and to vote at the Annual Meeting. This Proxy Statement and form of proxy are being first furnished to shareholders of the Company on approximately March 24, 2014. THE ATTENDANCE AT AND/OR VOTE OF EACH SHAREHOLDER AT THE ANNUAL MEETING IS IMPORTANT, AND EACH SHAREHOLDER IS ENCOURAGED TO ATTEND. BY ORDER OF THE BOARD OF DIRECTORS Kevin L. Cornwell, Secretary Salt Lake City, Utah Dated: March 12, 2014 PLEASE PROMPTLY FILL IN, SIGN, DATE AND RETURN THE ENCLOSED PROXY, WHETHER OR NOT YOU EXPECT TO ATTEND THE ANNUAL MEETING. If your shares are held in the name of a third party brokerage firm, nominee, or other institution, only that third party can vote your shares.In that case, please promptly contact the third party responsible for your account and give instructions how your shares should be voted. TABLE OF CONTENTS PAGE PROXY STATEMENT 1 PROPOSAL NO. 1. ELECTION OF DIRECTORS 2 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN PERSONS 4 EXECUTIVE OFFICER COMPENSATION 5 2013 Summary Compensation Table 5 2013 Grants of Equity Incentive Plan-Based Awards 5 2013 Grants of Non-Equity Incentive Plan-Based Awards 6 Outstanding Equity Awards at 2012 Fiscal Year End 7 2013 Option Exercises and Stock Vested 7 2013 Pension Benefits 7 2013 Nonqualified Deferred Compensation 7 2013 Director Compensation 7 DISCLOSURE RESPECTING THE COMPANY’S EQUITY COMPENSATION PLANS 8 COMPENSATION DISCUSSION AND ANALYSIS 8 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 13 BOARD OF DIRECTORS AND BOARD COMMITTEE REPORTS 13 Stockholder Communications with Directors 15 Report of the Compensation and Benefits Committee 15 Report of the Audit Committee 16 STOCK PERFORMANCE CHART 17 PROPOSAL NO. 2.RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTING FIRM 18 PROPOSAL NO. 3.ADVISORY VOTE ON EXECUTIVE COMPENSATION 19 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON MAY 2, 2014 20 SHAREHOLDER PROPOSALS 20 MISCELLANEOUS 20 UTAH MEDICAL PRODUCTS, INC. PROXY STATEMENT This Proxy Statement is furnished to shareholders of UTAH MEDICAL PRODUCTS, INC. (the “Company” or “UTMD”) in connection with the Annual Meeting of Shareholders (the “Annual Meeting”) to be held at the corporate offices of the Company, 7043 South 300 West, Midvale, Utah, on May 2, 2014 at 12:00 noon local time, and any postponement or adjournment(s) thereof.The enclosed proxy, when properly executed and returned in a timely manner, will be voted at the Annual Meeting in accordance with the directions set forth thereon.If the enclosed proxy is signed and timely returned without specific instructions, it will be voted at the Annual Meeting: FORthe election of Ernst G. Hoyer and James H. Beeson, M.D., Ph.D. as directors FOR the ratification of Jones Simkins LLCas the Company’s independent registered public accounting firm; IN support of the Company’s executive compensation program; The Board of Directors has approved the foregoing proposals and recommends that the shareholders vote in favor of each of the proposals.Proxies solicited by the Company will be voted FOR each of the proposals unless a vote against, or an abstention from, one or more of the proposals is specifically indicated on the proxy. A proxy for the Annual Meeting is enclosed.It is important that each shareholder complete, sign, date and return the enclosed proxy promptly, whether or not she/he plans to attend the Annual Meeting.Any shareholder who executes and delivers a proxy has the right to revoke it at any time prior to its exercise by providing the Secretary of the Company with an instrument revoking the proxy or by providing the Secretary of the Company with a duly executed proxy bearing a later date.In addition, a shareholder may revoke her/his proxy by attending the Annual Meeting and electing to vote in person. Proxies are being solicited by the Company.All costs and expenses incurred in connection with the solicitation will be paid by the Company.Proxies are being solicited by mail, but in certain circumstances, officers and directors of the Company may make further solicitation in person, by telephone, facsimile transmission, telegraph or overnight courier. Only holders of the 3,751,000 shares of common stock, par value $0.01 per share, of the Company (the “Common Stock”) issued and outstanding as of the close of business on February 28, 2014 (the “Record Date”), will be entitled to vote at the Annual Meeting.Each share of Common Stock is entitled to one vote.Holders of at least a majority of the 3,751,000 shares of Common Stock outstanding on the Record Date must be represented at the Annual Meeting to constitute a quorum for conducting business. All properly executed and returned proxies, as well as shares represented in person at the meeting, will be counted for purposes of determining if a quorum is present, whether or not the proxies are instructed to abstain from voting or consist of broker non-votes.Under the Utah Revised Business Corporation Act, matters other than the election of directors and certain specified extraordinary matters are approved if the number of votes cast FOR exceed the number of votes cast AGAINST.Directors are elected by a plurality of the votes cast.Abstentions and broker non-votes are not counted for purposes of determining whether a matter has been approved or a director has been elected. Executive officers and directors holding an aggregate of 361,393 shares, or approximately 10%, of the issued and outstanding stock have indicated their intent to vote in favor of all proposals. 1 PROPOSAL NO. 1.ELECTION OF DIRECTORS General The Company’s Articles of Incorporation provide that the Board of Directors is divided into three classes as nearly equal in size as possible, with the term of each director being three years and until such director’s successor is elected and qualified.One class of the Board of Directors shall be elected each year at the annual meeting of the shareholders of the Company.The Board of Directors has nominated Mr. Ernst G. Hoyer and Dr. James H. Beeson for election as directors, each for a three-year term expiring at the 2017 Annual Meeting. It is intended that votes will be cast, pursuant to authority granted by the enclosed proxy, for the election of the nominees named above as directors of the Company, except as otherwise specified in the proxy.In the event a nominee shall be unable to serve, votes will be cast, pursuant to authority granted by the enclosed proxy, for such other person as may be designated by the Board of Directors.The officers of the Company are elected to serve at the pleasure of the Board of Directors.The information concerning the nominees and other directors and their security holdings has been furnished by them to the Company.(See “PRINCIPAL SHAREHOLDERS” below.) Directors and Nominees The Board of Directors’ nominees for election as directors of the Company at the Annual Meeting are Ernst G. Hoyer and James H. Beeson.Other members of the Board of Directors were elected at the Company’s 2012 and 2013 meetings for terms of three years, and therefore, are not standing for election at the Annual Meeting.The terms of Mr. Cornwell and Mr. Richins expire at the 2015 Annual Meeting and the term of Dr. Payne expires at the 2016 Annual Meeting.The Board of Directors has determined that Dr. Payne, Mr. Hoyer and Dr. Beeson are independent directors within the meaning of NASD Rule 5600(a)(2).None of the directors has served on the board of another public company during the past five years. None of the directors has been a party in a legal proceeding during the past ten years related to securities, financial institutions, fraud in connection with any business entity or agency or organization, as defined in the Exchange Act, that has disciplinary authority over its members.Background information appears below with respect to the incumbent directors whose terms have not expired, as well as the directors standing for reelection to the Board. Year First Name Age Elected Business Experience during Past Five Years and Other Information Kevin L. Cornwell 67 Chairman of UTMD since 1996.President and CEO since December 1992. Secretary since 1993.Has served in various senior operating management positions in several technology-based companies over a 38-year time span, including as a director on seven other company boards.Received B.S. degree in Chemical Engineering from Stanford University, M.S. degree in Management Science from the Stanford Graduate School of Engineering, and MBA degree specializing in Finance and Operations Management from the Stanford Graduate School of Business. Among other personal and professional attributes, the board considers Mr. Cornwell’s decades of strategic and operational experience in the medical device industry and the Company’s many years of success and profitability under his guidance to be key reasons why he should continue as a member of the board. Ernst G. Hoyer 76 Retired for over 5 years.Served fifteen years as General Manager of Petersen Precision Engineering Company, Redwood City, CA.Previously served in engineering and general management positions for four technology-based companies over a 35-year time span.Received B.S. degree in process engineering from the University of California, Berkeley, and MBA degree from the University of Santa Clara. Among other personal and professional attributes, the board considers Mr. Hoyer’s experience with and understanding of manufacturing operations, along with his financial and accounting expertise, to be key reasons why he should continue as a member of the board. 2 Year First Name Age Elected Business Experience during Past Five Years and Other Information Barbara A. Payne 67 Retired for over 5 years.Served over eighteen years as corporate research scientist for a Fortune 50 firm, and environmental scientist for a national laboratory.Received B.A. degree in psychology from Stanford University, M.A. degree from Cornell University, and M.A. and Ph.D. degrees in sociology from Stanford University. Among other personal and professional attributes, the board considers Dr. Payne’s experience with and understanding of scientific research, her expertise in helping develop organizational excellence and her understanding of UTMD to be key reasons why she should continue as a member of the board. James H. Beeson 72 Maternal-Fetal Medicine Physician, Memorial Hermann SE Hospital, Houston, Texas. Professor at University of Texas, Houston, Medical School. Received B.S. degree in Chemistry from Indiana University, Ph.D. degree in Organic Chemistry from M.I.T., MBA from Michigan State University, andMD from the University of Chicago Pritzker School of Medicine. Served four year residency in Ob/Gyn at Chicago Lying-In Hospital, and has actively practiced Obstetrics and Gynecology for over 32 years. Currently licensed to practice medicine in the states of Utah, Oklahoma and Texas.Has published numerous articles and other technical papers.Among other personal and professional attributes, the board considers Dr. Beeson’s experience as an Ob/Gyn physician as well as his general understanding of clinical practice and healthcare delivery to be key reasons why he should continue as a member of the board. Paul O. Richins 53 Chief Administrative Officer of UTMD since 1997.Treasurer and Assistant Secretary since 1994.Joined UTMD in 1990.Received B.S. degree in finance from Weber State University, and MBA degree from Pepperdine University.Among other personal and professional attributes, the board considers Mr. Richins’ twenty-two years of experience with the Company and his successful tenure as Principal Financial Officer to be key reasons he should continue as a member of the board. Code of Ethics The Company has adopted a Code of Ethics specifically for its Board of Directors.The Company also has a Code of Conduct that applies to all of its employees, including its named executive officers, principal financial officer, and Board of Directors.The Code of Ethics and Code of Conduct are available on the Company’s website, www.utahmed.com. 3 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN PERSONS The following table furnishes information concerning the ownership of the Company’s Common Stock as of February 28, 2014, by the directors, the nominees for director, the executive officers named in the compensation tables on page 5, all directors and executive officers as a group, and those known by the Company to own beneficially more than 5% of the Company’s outstanding Common Stock as of December 31, 2013. Name Nature of Ownership Number of Shares Owned Percent Principal Shareholders FMR Corp Direct % 82 Devonshire Street Boston, Massachusetts 02109 Bares Capital Management, Inc. Direct % 221 West 6th Street, Suite 1225 Austin, Texas78701 T. Rowe Price Associates, Inc.
